Howell, J.
A motion is made by the relators to dismiss this appeal on the ground that no appeal bond has been furnished by the appellant.
In reply it is contended that the city of New Orleans is the real defendant and party in interest,- and is by law exempted from giving an appeal bond.
The proceeding is a mandamus directing the defendant to fulfill a duty required of him by law as Treasurer of the city of New Orleans, by paying certain warrants in favor of and held by the relators, and he has appealed from a judgment making the Writ peremptory. The city, not having been cited through its proper officer; is not a party to the suit. We know of no law authorizing the Treasurer to represent the corporation in a litigation. The exemption in favor of the city, being in derogation of a general law, cannot be extended to other parties, even though they be officers of the corporation.
It is therefore ordered that the appeal herein be dismissed at appellant’s cost.
Rehearing refused.